Case 1:18-cr-00286-TWP-DLP Document 62 Filed 05/15/19 Page 1 of 3 PageID #: 349



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                         Plaintiff,               )
                                                  )
                    v.                            )      CAUSE NO. 1:18-cr-00286-TWP-DLP
                                                  )
 NOLAN BREWER,                                    )
                                                  )
                          Defendant.              )

                                GOVERNMENT’S EXHIBIT LIST

          The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, and Nicholas J. Linder, Assistant United States Attorney, hereby

 submits to the Court the following list of exhibits the government intends to introduce at sentencing

 in this cause currently set for May 20, 2019:


 Exhibit
                                                  Description
  Nos.
   1-3       Photographs of Synagogue property
    4        Map from Brewer’s cell phone
    5        Map from Co-conspirator’s cell phone
   6-8       Still images from Walmart surveillance video
    9        Walmart receipt
    10       Transcript of FBI interview with Nolan Brewer on August 15, 2018
    11       Text Message with Alex Hitchcock dated July 28, 2018
    12       Photograph of homemade “napalm” from Co-conspirator’s cell phone
  13-14      Photographs of Synagogue property during offense from Brewer’s cell phone
             Photographs from Brewer’s room taken during search warrant of residence on August
  15-17
             15, 2018
  18-20      Photographs of Brewer wearing Nazi paraphernalia from Brewer’s cell phone
Case 1:18-cr-00286-TWP-DLP Document 62 Filed 05/15/19 Page 2 of 3 PageID #: 350




 Exhibit
                                              Description
  Nos.
  21-22    Photographs of Co-conspirator wearing Nazi paraphernalia from Brewer’s cell phone
           Photograph of Brewer in military jacket with German flag and Co-conspirator wearing
   23
           bandana from Brewer’s cell phone
           Photographs depicting young female standing next to Nazi flag from Brewer’s cell
  24–25
           phone
           Images of swastikas, iron crosses, and other Nazi paraphernalia from Brewer’s cell
  26–37
           phone
           Images identifying with Adolf Hitler and Nazism and Nazi ideology and text message
  38–43
           to co-worker discussing Nazism from Brewer’s cell phone
  44–50    Anti-African American images and memes from Brewer’s cell phone
  51–53    Anti-Semitic images and memes from Brewer’s cell phone
           Extraction report from Brewer’s old cell phone showing text messages, Google
   54
           searches, and images, among other data
   55      Text Messages with Co-Conspirator dated July 30, 2018
   56      Text Messages with, and images sent to, Alex Hitchcock dated July 30, 2018
   57      Excerpt of Transcript of Covert Consensual Recording dated August 4, 2018
  58-67    Photographs of search of Brewer’s vehicle on August 15, 2018




                                             Respectfully submitted,


                                             JOSH J. MINKLER
                                             United States Attorney


  Date:    May 15, 2019               By:    /s/ Nicholas J. Linder
                                             Nicholas J. Linder
                                             Assistant United States Attorney




                                               2
Case 1:18-cr-00286-TWP-DLP Document 62 Filed 05/15/19 Page 3 of 3 PageID #: 351



                                    CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2019 a copy of the foregoing was filed via CM/ECF, which

 will electronically notify counsel of record for all parties. All parties may access this filing through

 that CM/ECF.



                                          By:     /s/ Nicholas J. Linder
                                                  Nicholas J. Linder
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  10 West Market Street, Suite 2100
                                                  Indianapolis, IN 46204-3048
                                                  Telephone: 317-226-6333
                                                  Email: nick.linder@usdoj.gov




                                                    3
